     Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 1 of 10 PageID #: 763



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


CUNNINGHAM ENERGY, LLC, et al.

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:20-cv-00061

VESTA O&G HOLDINGS, LLC, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER


        Pending before the Court is Plaintiffs Cunningham Energy, LLC, and Cunningham Lease

Acquisitions, LLC’s (collectively “Plaintiffs” or “Cunningham Energy”) Motion for Specific

Performance and a Preliminary Injunction. (ECF No. 9.) For the reasons discussed more fully

below, the Court DENIES Plaintiffs’ Motion.

                                    I.      BACKGROUND

        This case arises out of a contract dispute between Plaintiffs and Defendants Vesta O&G

Holdings, LLC, Vesta VFO, LLC, Rick Cott, and Joshua W. Coleman (collectively “Defendants”

or “Vesta”). In 2017, representatives of Cunningham Energy met with Defendant Rick Cott

(“Cott”) about funding a new company that would receive substantially all of Cunningham

Energy’s assets. (ECF No. 10 at 2.) At that time, Cott worked for an investment company that

was subsequently acquired by Vesta. (Id.)

        On November 28, 2018, Vesta and Cunningham Energy executed a non-binding Letter of

                                              1
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 2 of 10 PageID #: 764



Intent (the “First LOI”) memorializing earlier promises made by Cott, now acting as Vesta’s Chief

Investment Officer. (Id. at 3.) Under the First LOI, Cunningham Energy agreed to transfer various

assets, including certain real property and leases, to a newly formed holding company controlled

by Vesta. (ECF No. 10-1 at 2–3.) In exchange, Vesta would:

       (1) contribute capital in order to eliminate the existing debts and obligations of
       Cunningham Energy, including approximately $1,980,804.53 identified as “Tier
       One Payables”;

       (2) contribute capital to fund the drilling and completion of seven (7) new wells in
       West Virginia, including a loan to cover any cost overruns incurred during the
       drilling of the seven (7) new wells; and

       (3) contribute capital to engage and pay Cunningham Energy for the supervision
       and drilling of the seven (7) new wells for a period of a year and issue 20% of the
       ownership interest in the new limited liability company (which is to increase to
       50% in the future) to Cunningham Energy and appoint a Cunningham Energy
       representative to the Board of Managers of the newly formed limited liability
       company.

(ECF No. 10 at 3; ECF No. 10-1 at 2.) On December 4, 2018, Vesta began funding this new

venture under the terms of the First LOI, and Cunningham Energy assigned all its revenue

generating assets to the control of Vesta. (ECF No. 10 at 3.)

       However, in March of 2019, this agreement began to fall apart. (Id. at 4.) The parties

dispute the events that occurred thereafter. Cunningham Energy claims the parties held a meeting

where Vesta demanded it declare bankruptcy, fold its West Virginia operations, and assign its

Canadian farmout interest to Vesta’s sole ownership and control. (Id.) Cunningham Energy

alleges it refused to comply with these demands, and Vesta stopped performance under the

agreement. (Id.) As a result, in May of 2019, Cunningham Energy sued Vesta for breach of

contract and other related claims (hereafter the “First Lawsuit”). (Id. at 5.) Alternatively, Vesta

argues it decided to freeze further funding until the parties could resolve “Cunningham Energy’s

                                                2
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 3 of 10 PageID #: 765



mounting financial and operational missteps.” (ECF No. 12 at 2.) After further funding was

frozen, Vesta claims Cunningham Energy filed the First Lawsuit because Vesta refused to allow

unbridled access to venture funding. (Id.)

       The First Lawsuit was settled soon after it was filed, but the parties heavily dispute the

circumstances surrounding the settlement. Cunningham Energy alleges the First Lawsuit was

settled through the Second Letter of Intent (the “Second LOI”), which is the document

Cunningham Energy seeks to enforce through its current motion. (ECF No. 10 at 5.) Conversely,

Vesta alleges the First Lawsuit was dismissed after both parties signed a Memorandum of

Understanding (“MOU”). (ECF No. 12 at 3.) According to Vesta, the parties entered into the

binding MOU with the purpose of “(1) resolving the First Lawsuit, (2) memorializing their joint

effort to realize ‘the identified value of the School Property’, and (3) defining how proceeds from

the sale/condemnation of the School Property would be distributed between them and allocated to

a potential reformation of their joint venture.” (Id.) However, following dismissal of the First

Lawsuit and allegedly unbeknownst to Vesta’s counsel, Cunningham Energy began

communicating and negotiating the terms of the Second LOI with other Vesta representatives. (Id.

at 4.) Vesta further alleges these negotiations resulted in the formation of the Second LOI. (Id.)

       The Second LOI contains a Holdings Assets clause which Cunningham Energy alleges

expressly required Vesta to return property referred to as the “Holdings Assets” if the proposed

transaction did not close by November 15, 2019. (ECF No. 17 at 3.) Since the transaction did not

close by this date, Cunningham Energy demanded immediate return of the Holdings Assets. (Id.)

Vesta refused and is still in possession of these Assets. (Id.)

       As a result, Plaintiffs filed their Complaint on January 24, 2020, alleging fourteen causes


                                                  3
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 4 of 10 PageID #: 766



of action including breach of contract claims for both the First LOI and the Second LOI. (ECF

No. 1 at 9–19.) Subsequently, Plaintiffs filed the current motion on February 10, 2020. (ECF No.

9.) Defendants timely responded, (ECF No. 15), and Plaintiffs timely replied, (ECF No. 17). A

motion hearing was held by the Court on March 25, 2020. (ECF No. 25.) Additionally, on April

14, 2020, Plaintiffs filed a Supplemental Memorandum of Law in Support of Expedited Ruling on

their motion for a preliminary injunction, (ECF No. 29), and Defendants timely responded, (ECF

No. 32). As such, this motion is fully briefed and argued by the parties and is ripe for adjudication.

                                     II.     LEGAL STANDARDS

    A. Preliminary Injunction

        “Rule 65 of the Federal Rules of Civil Procedure provides for the issuance of preliminary

injunctions as a means of preventing harm to one or more of the parties before the court can fully

adjudicate the claims in dispute.” Fred Hutchinson Cancer Research Ctr. v. BioPet Vet Lab, Inc., 768

F. Supp. 2d 872, 874 (E.D. Va. 2011). “A plaintiff seeking a preliminary injunction must establish (1)

that he is likely to succeed on the merits, (2) that he is likely to suffer irreparable harm in the absence

of preliminary relief, (3) that the balance of equities tips in his favor, and (4) that an injunction is in

the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citing Munaf v.

Geren, 553 U.S. 674, 689–90 (2008)). “All four elements must be established by a ‘clear showing’

before the injunction will issue.” Imagine Medispa, LLC v. Transformations, Inc., 999 F. Supp.

2d 862, 868 (S.D. W. Va. 2014) (quoting See Real Truth About Obama, Inc. v. FEC, 575 F.3d 342,

346 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010), reissued as to Parts I & II, Real

Truth About Obama, Inc. v. FEC, 607 F.3d 355 (4th Cir. 2010)).

        Further, the plaintiff bears the burden of showing a “sufficient factual basis” for granting

the injunction “beyond the unverified allegations in the pleadings.” Id. at 868–69 (citations
                                                    4
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 5 of 10 PageID #: 767



omitted). The plaintiff must demonstrate a likelihood of irreparable harm without a preliminary

injunction; a mere possibility of harm will not suffice. Id. at 21. Such likelihood of irreparable

harm justifies a preliminary injunction to protect the status quo and “preserve the court’s ability to

render a meaningful judgment on the merits.” United States v. South Carolina, 720 F.3d 518, 524

(4th Cir. 2013) (quoting In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003));

see also Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“The purpose of a preliminary

injunction is merely to preserve the relative positions of the parties until a trial on the merits can

be held.”). A plaintiff does not have to prove his or her case in full to succeed on a motion for

preliminary injunction, and the findings of fact and conclusions of law made at this stage are not

binding at a trial on the merits. See Camenisch, 451 U.S. at 395.

           a. Prohibitory and Mandatory Preliminary Injunctions

       “A preliminary injunction may be characterized as being either prohibitory or mandatory.”

League of Women Voters of N. C. v. North Carolina, 769 F.3d 224, 235 (4th Cir. 2014).

“Prohibitory preliminary injunctions aim to maintain the status quo and prevent irreparable harm

while a lawsuit remains pending.” Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013) (citing Sun

Microsystems, Inc. v. Microsoft Corp. (In re Microsoft Corp. Antitrust Litig.), 333 F.3d 517, 524

(4th Cir. 2003), abrogated on other grounds by eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388

(2006)). “The status quo to be preserved by a preliminary injunction, however, is not the

circumstances existing at the moment the lawsuit or injunction request was actually filed, but the

‘last uncontested status between the parties which preceded the controversy.’” Aggarao v. MOL

Ship Mgmt. Co., 675 F.3d 355, 378 (4th Cir. 2012) (quoting Stemple v. Bd. of Ed. of Prince

George's Cnty., 623 F.2d 893, 898 (4th Cir. 1980)).


                                                  5
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 6 of 10 PageID #: 768



       However, by contrast, “[m]andatory preliminary injunctive relief in any circumstance is

disfavored, and warranted only in the most extraordinary circumstances.” Taylor v. Freeman, 34

F.3d 266, 270 n.2 (4th Cir. 1994) (citation omitted). “[A] mandatory preliminary injunction must

be necessary both to protect against irreparable harm in a deteriorating circumstance created by

the defendant and to preserve the court's ability to enter ultimate relief on the merits of the same

kind.” Sun Microsystems, Inc, 333 F.3d at 526. Further, the authority to issue a preliminary

injunction, especially a mandatory one should be “sparingly exercised” because “[m]andatory

preliminary injunctions do not preserve the status quo and normally should be granted only in

those circumstances when the exigencies of the situation demand such relief.” Wetzel v. Edwards,

635 F.2d 283, 286 (4th Cir. 1980).

                                      III.    DISCUSSION

       Cunningham Energy moves for what it classifies as a mandatory preliminary injunction

requiring the specific performance of the Holdings Assets clause contained within the Second

LOI. This clause states:

       Holdings Assets:       Cunningham Energy has assigned certain real property and
                              leases, both previously held in its own name and certain
                              leases it has previously held in Cunningham Lease
                              Acquisition, LLC (all real property and all leases detailed in
                              Exhibit A collectively referred to as the "Holdings Assets")
                              to Holdings. In the event the parties do not consummate the
                              Proposed Transaction by the Closing Date, the Holdings
                              Assets shall be immediately assigned back to Cunningham
                              Energy and Cunningham Lease Acquisition.

(ECF No. 9–7 at 1.) Cunningham Energy argues this clause required Vesta to return the Holdings

Assets immediately if the transaction proposed by the Second LOI did not close on or before

November 15, 2019. Cunningham Energy further argues each of the Winter factors is satisfied


                                                 6
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 7 of 10 PageID #: 769



and requests that the Court require Vesta to abide by the Holdings Assets clause, which would

require Vesta to immediately return all Holdings Assets. (ECF No. 9–7 at 1.) Defendants contest

each of the Winter factors and argue that certain key terms within the Holdings Assets clause, as

defined elsewhere in the document, make the clause non-binding. For the reasons that follow, the

Court finds that Plaintiffs’ requested relief is not proper under preliminary injunction standards.

       Plaintiffs ask this Court to find that the Holdings Assets clause of the Second LOI is

binding, and then require Vesta to immediately return the Holdings Assets and the proceeds

derived therefrom back to the control of Cunningham Energy. (ECF No. 9 at 1.) Plaintiffs

repeatedly classify their request as both a motion for specific performance and a mandatory

preliminary injunction and have titled their motion as such. (Id.) However, the preliminary

injunction and specific performance standards are inherently contradictory.            Compare Sun

Microsystems, Inc., 333 F.3d at 526 (“[A] mandatory preliminary injunction must be necessary

both to protect against irreparable harm in a deteriorating circumstance created by the defendant

and to preserve the court's ability to enter ultimate relief on the merits of the same kind.”) with

Brand v. Lowther, 285 S.E.2d 474, 479 (W. Va. 1981) (holding that specific performance is “an

extraordinary act of grace on the part of the court,” which is only to be granted “where the plaintiff

makes out his case fully . . .”). The preliminary injunction standard makes clear that it is meant to

“merely to preserve the relative positions of the parties until a trial on the merits can be held.”

Camenisch, 451 U.S. at 395. In contrast, a request for specific performance seeks a court order

requiring a party to complete performance under a contract. Brand, 285 S.E.2d at 479. Specific

performance requires both parties to carry out the obligations described in the contract, which

requires the moving party to prove an enforceable contract exists and that such performance was


                                                  7
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 8 of 10 PageID #: 770



a specific thing called for under that contract. Such an extraordinary remedy can only logically be

ordered after Cunningham Energy has proven their case in full, and after the Court has had the

opportunity to consider all the facts and circumstances of the case.

          In addition, when looking solely at the preliminary injunction standard, the United States

Supreme Court has clearly stated

          [t]he purpose of a preliminary injunction is merely to preserve the relative positions
          of the parties until a trial on the merits can be held. Given this limited purpose, and
          given the haste that is often necessary if those positions are to be preserved, a
          preliminary injunction is customarily granted on the basis of procedures that are
          less formal and evidence that is less complete than in a trial on the merits. A party
          thus is not required to prove his case in full at a preliminary-injunction hearing . . .
          . In light of these considerations, it is generally inappropriate for a federal court at
          the preliminary-injunction stage to give a final judgment on the merits.

          Should an expedited decision on the merits be appropriate, Rule 65(a)(2) of the
          Federal Rules of Civil Procedure provides a means of securing one. That Rule
          permits a court to “order the trial of the action on the merits to be advanced and
          consolidated with the hearing of the application.” Before such an order may issue,
          however, the courts have commonly required that “the parties should normally
          receive clear and unambiguous notice [of the court's intent to consolidate the trial
          and the hearing] either before the hearing commences or at a time which will still
          afford the parties a full opportunity to present their respective cases.”

Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981) (internal citations omitted) (emphasis

added).

          Considering the Supreme Court’s language in Camenisch and the clear differences in proof

between a demand for a preliminary injunction and specific performance, this Court cannot grant

Plaintiffs requested relief. There is a significant difference between evaluating the likelihood of

success on the merits and addressing the merits themselves. Only the first Winter factor considers

the merits of the action, and it only requires Plaintiffs to make a clear showing that they are likely

to succeed. Winter, 555 U.S. at 20; see also Imagine Medispa, 999 F. Supp. 2d at 868. This


                                                     8
   Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 9 of 10 PageID #: 771



standard is not intended to be used to make a binding and final determination on the merits. In

fact, it is “generally inappropriate” for a district court to make a final determination at the

preliminary-injunction stage at all, even under a properly styled motion. Camenisch, 451 U.S. at

395.

       Further, the parties neither raised these issues nor did they abide by the notice requirements

of Federal Rule of Civil Procedure 65(a)(2). If Plaintiffs wanted an expedited decision on the

merits, they should have moved under Federal Rule of Civil Procedure 65(a)(2) to consolidate the

injunction hearing with a trial on the merits. Instead, they have asked this Court to make a final

judgment under the preliminary injunction standards, which is wholly inappropriate without the

proper notice. See AttorneyFirst, LLC v. Ascension Entm't, Inc., 144 F. App'x 283, 287 (4th Cir.

2005) (holding that “before consolidation of a trial on the merits with a hearing on a motion for

preliminary injunction is appropriate, ‘the parties should normally receive clear and unambiguous

notice to that effect either before the hearing commences or at a time which will still afford the

parties a full opportunity to present their respective cases’”). Further, because Plaintiffs failed to

see the inherent conflict in moving for both specific performance and preliminary injunctive relief,

the factual record is not developed. As a consequence, the parties failed to provide this Court with

an adequate record to make this determination.

       Here, Plaintiffs requested relief does not “preserve the court’s ability to render a

meaningful judgment on the merits” because they ask this Court to actually render a judgment.

South Carolina, 720 F.3d at 524. Further, Plaintiffs requested relief would resolve several counts

of the Complaint, a fact Plaintiffs admitted at oral argument. Ordering Vesta to perform under the

Holdings Assets clause based only on a showing that Cunningham Energy will likely be able to


                                                  9
  Case 2:20-cv-00061 Document 33 Filed 05/21/20 Page 10 of 10 PageID #: 772



prove that the Second LOI is binding is at odds with both logic and precedent. Plaintiffs have

requested relief above and beyond what is contemplated under preliminary injunction standards.

Accordingly, the Court Plaintiffs’ Motion for Preliminary Injunction is DENIED.

                                   IV.     CONCLUSION

       For the reasons set forth above, the Court DENIES Plaintiffs’ Motion for Preliminary

Injunction, (ECF No. 9.)

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                           ENTER:        May 21, 2020




                                             10
